Citation Nr: 1120420	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache disorder.  

2.  Entitlement to service connection for a low back disorder, to include a herniated disc (also claimed as sciatic nerve damage).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from September 1982 to March 1983.  The Veteran entered the Reserves in April 1983 and was honorably discharged in April 1988.  The Veteran also re-enlisted in the Reserves in January 1994 and was discharged in March 1995.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  

This matter was previously before the Board in December 2009, and remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

In its December 2009 remand, the Board noted that the Veteran was in receipt of Social Security disability benefits.  The Board observed that VA had a duty to obtain Social Security Administration (SSA) records when they were relevant to the claim.  The Board requested that the RO/AMC obtain a copy of the evidence that SSA relied upon when making its determination for Social Security benefits.  

In conjunction with the Board's request, the AMC, acting on behalf of the RO, made two separate requests to obtain these records from SSA.  The AMC forwarded requests on December 28, 2009, and February 10, 2010.  

In March 2010, AMC prepared a memorandum indicating that it had been unsuccessful in obtaining records from SSA.  It indicated that all procedures to obtain these records had been correctly followed and that all efforts to obtain these records had been exhausted and that further attempts would be futile.  It noted that the records had been requested on December 28, 2009, and February 25, 2010.  

A review of the file demonstrates that in response to the AMC December 2009 request, SSA responded that the request had been forwarded to Module 2 and a phone number was supplied.  In February 2010, the AMC again requested the Veteran's SSA records.  To date, there has been no response.  

The non-response from SSA does not demonstrate that the Veteran's records are not available.  SSA has not provided any response which would indicate that SSA records are not available.  As such, the directives of the Board's December 2009 remand have not been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Therefore, the matter must be remanded for compliance.  An additional attempt must be made to obtain these records, which must include a response from SSA as to whether or not the requested records are available.  

In conjunction with her claim, the Veteran has indicated that she injured both her back and head during a fall in 1984 while on active duty for training during her Reserve service.  The Veteran has stated on several occasions that she sustained an injury to her back and head while performing duties at "summer camp" in either 1983 or 1984.  

The Veteran's claims folder does not contain periods of active duty for training for the 1983-1984 time period or for any period of Reserve service.  In a July 1984 treatment record, it was indicated that the Veteran complained of a headache.  In a September 1986 treatment record, Veteran was noted to have blacked out, with an assessment of a loss of consciousness being made at that time.  In the treatment record, it was indicated that the Veteran had had a similar incident two years earlier, which would have placed the incident happening during "Summer Camp" in 1984, when the claimed injuries were to have occurred.  

Moreover, as it relates to the low back claim, the Veteran was seen with complaints of back pain when marching in October 1982, during her period of active service.  

The Veteran has not been afforded a VA examination as it relates to either her low back or headaches.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Id. at 83.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will undertake the necessary steps to obtain medical records used in support of the October 2004 decision awarding SSA/SSI benefits to the Veteran and other all subsequent records which have been obtained by SSA in evaluating the Veteran.  Associate all such available documents with the Veteran's claims folder.  A response must be received from SSA, to include whether such records are available.  

2.  The RO/AMC must contact the National Personnel Records Center (NPRC), or any other appropriate agency, to identify and verify all of the Veteran's specific periods of active duty, ACDUTRA, and INACDUTRA.

3.  Thereafter, the RO/AMC will afford the Veteran an appropriate VA examination for the purpose of evaluating the current nature, extent, and etiology of any lumbar spine disorder.  All necessary tests and studies shall be conducted and the claims file must be reviewed by the examiner, with the examiner noting such review in the claims folder.  In conjunction with the examination, the VA examiner shall address the following:

Whether the Veteran currently has a lumbar spine disorder; and, if so whether such disorder was incurred during or aggravated by any period of active duty service, ACDUTRA, or INACDUTRA.  The VA examiner must give a complete rationale for all conclusions made.  The rationale must be based on examination findings, historical records, and medical principles.

4.  Afford the Veteran an appropriate VA examination for the purpose of evaluating the current nature, extent, and etiology of any current headache disorder.  All necessary tests and studies shall be conducted and the claims file must be reviewed by the examiner, with the examiner noting such review in the report.  In conjunction with the examination, the VA examiner shall address the following:

Whether the Veteran currently has a headache disorder; and, if so whether such disorder was incurred during or aggravated by any period of active duty service, ACDUTRA, or INACDUTRA.  The VA examiner must give a complete rationale for all conclusions made.  The rationale must be based on examination findings, historical records, and medical principles.

5.  The Veteran must be advised in writing that it is her responsibility to report for the VA examinations, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  To help avoid a future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


